Citation Nr: 1223841	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  06-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent prior to October 5, 2009, for residuals of right knee chondro-fragment excision. 

2.  Entitlement to an evaluation in excess of 10 percent prior to October 5, 2009, for degenerative joint disease of the right knee. 

3.  Entitlement to an evaluation in excess of 60 percent as of December 1, 2010, for right knee disability.  

4.  Entitlement to an effective date earlier than March 20, 2006, for the grant of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

5.  Whether a December 13, 1999, rating decision that assigned an effective date of September 23, 1999, for the award of service connection for bilateral hearing loss, should be revised or reversed on the grounds of clear and unmistakable error (CUE). 

(The issue of whether a December 2008 decision of the Board of Veterans' Appeals, which denied an effective date earlier than August 13, 2004, for the award of an 80 percent disability evaluation for bilateral hearing loss, should be revised or reversed on the grounds of CUE, is the subject of a separate appellate decision.) 


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to July 1976. 

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in December 2008.  This matter was originally on appeal from rating decisions dated in June 2005, February 2006, and November 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

The issues of entitlement to an evaluation in excess of 20 percent prior to October 5, 2009, for residuals of right knee chondro-fragment excision and entitlement to an evaluation in excess of 10 percent prior to October 5, 2009 for degenerative joint disease of the right knee are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to March 20, 2006, the Veteran was able to secure substantial gainful employment.

2.  The Veteran has not alleged an error of fact or law in the December 1999 rating decision that compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.


CONCLUSIONS OF LAW

1.  The criteria for an effective date prior to March 20, 2006, for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4.16 (2011). 

2.  The December 1999 rating decision assigning a September 23, 1999, effective date for service connection for bilateral hearing loss does not contain CUE.  38 C.F.R. § 3.105(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

With respect to CUE, an allegation of CUE does not actually represent a "claim" but rather is a collateral attack on a final decision which is determined on the basis of the evidence of record at the time the decision in question was rendered.  Hence, the VCAA is not applicable to the appeal to the extent that the Veteran alleges CUE in the December 1999 rating decision.  See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc) (an attempt to obtain benefits based on an allegation of clear and unmistakable error "is fundamentally different from any other kind of action in the VA adjudicative process.").  Therefore, further discussion of the VCAA is not warranted with respect to this claim.

With respect to the effective date claim, VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in March 2006, April 2006, and June 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473.  These letters informed the appellant of as how VA determines effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  
 
As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).


Earlier Effective Date 

The Veteran seeks an effective date prior to March 20, 2006, for the award of a TDIU. 

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  The general rule with regard to an award of increased disability compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400(o)(1) (2011).  An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation.  Otherwise, the effective date remains the date the claim is received.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(o)(2) (2011). 

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000). 

In the present case, the effective date of March 20, 2006, was assigned because the RO determined that it was the date that the Veteran filed his application for a TDIU. 

A TDIU will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2011).  If the total rating is based on a disability or combination of disabilities for which the schedule provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341 (2011). 

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For purposes of a total rating based on individual unemployability, disabilities affecting a single body system such as the digestive system will be considered one disability. The existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency, such service-connected disabilities render the Veteran unemployable.  38 C.F.R. § 4.16(a) (2011).  If the above percentages are not met, the Veteran's claim may still be referred to the Director, Compensation and Pension Service, for extraschedular consideration, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities." 38 C.F.R. § 4.16(b) (2011). 

Historically, the Veteran filed his original claim for compensation on August 19, 1976 and listed a right knee disability and hemorrhoids as the disabilities for which that claim was made.  In October 1977, service connection for a right knee ligamentous injury was granted and a 10 percent disability evaluation was assigned effective July 31, 1976; service connection for hemorrhoids was denied.  

In November 1977, the Veteran submitted a VA Form 21-4138, Statement in Support of Claim, indicating that he was a patient at the VA hospital for service-connected right knee and had surgery on November 17, 1977.  VA hospital records indicate that the Veteran underwent arthrotomy and excision of chondral fragment right knee.  The resident physician noted "not employable" at the end of the summary section.    

By rating decision dated in January 1978, a temporary total disability evaluation was assigned from November 15, 1977, and a 10 percent disability evaluation was assigned from February 1, 1978.  

In August 1978, the Veteran submitted a VA Form 21-4138 in which he requested an examination to determine the true extent of his disabilities.  

In October 1992, the Veteran submitted an informal claim for service connection for bilateral hearing loss.  The Veteran was informed by letter dated March 24, 1993, that his claim for service connection for bilateral hearing loss had been denied but that before final action could be taken on the claim, a completed VA For 21-4142 or medical record of his treatment for the condition was required.  The Veteran was informed that if the evidence was not received before January 7, 1994, benefits, if entitlement was established, could not be paid for any period prior to that date.

In September 1999, the Veteran requested service connection for a right knee disability secondary to a left knee disability, bilateral hearing loss, and an increased evaluation for his left knee which was construed by the RO as claims for service connection for a left knee disorder and bilateral hearing loss and increased evaluation for service-connected right knee disability.

A September 1999 VA Progress Note indicates that at the time, the Veteran was working for Federal Express.

By rating decision in September 1999, bilateral hearing loss was granted with an evaluation of 40 percent effective September 23, 1999; an increased evaluation of 20 percent for the Veteran's right knee disability was assigned effective September 7, 1999; and service connection for a left knee disorder was denied.

In January 2003, the Veteran requested increased evaluations for his right knee disability and impaired hearing.  In an April 2002 PM&R Attending Consult Results, it was noted that the Veteran was "[e]mployed most recently as fed[eral] ex[press] material handler/equipment operator" and noted that the Veteran "loads/unload[s] planes."    

The Veteran underwent VA examination in March 2003, at which time he reported that he worked for Federal Express doing moderate physical activity which aggravated his knee.  

By rating decision in June 2003, an additional 10 percent evaluation was assigned for degenerative joint disease of the right knee effective January 31, 2003; and evaluation for bilateral hearing loss was increased to 60 percent effective January 31, 2003.

In March 2005, the Veteran submitted an informal claim for service connection for tinnitus and increased evaluation for right knee disability.  

By rating decision in June 2005, service connection for tinnitus was denied; evaluations of the Veteran's service-connected right knees disabilities were continued.  In November 2005, the Veteran disagreed with the June 2005 rating decision.

The Veteran underwent VA examination in January 2006, at which time he reported that he worked at Federal Express and was on his feet.

By Decision Review Officer (DRO) Decision in February 2006, service connection for tinnitus was granted, and a 10 percent disability evaluation was assigned effective March 31, 2005.  In addition, evaluation of bilateral hearing loss was increased to 80 percent effective October 26, 2005-the 80 percent rating was subsequently made effective from August 13, 2004, by the Board. 

In March 2006, VA received the Veteran's application for a TDIU.  By a DRO Decision in October 2006, entitlement to a TDIU was denied.  In November 2006, the Veteran filed his Notice of Disagreement with the October 2006 DRO decision.  In May, the Veteran perfected his appeal.  By rating decision in November 2007, entitlement to a TDIU was granted effective March 20, 2006.  In December 2007, the Veteran filed his Notice of Disagreement regarding the effective date for the grant of a TDIU.  In May 2008, the Veteran perfected his appeal.

As noted above, a TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim. Thus, three possible dates may be assigned for a TDIU depending on the facts of a case (1) if it is shown that a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities after the claim is filed, the date entitlement arose; (2) if it is shown that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities within 1 year prior to the date the claim is filed, the date it was factually ascertainable (38 C.F.R. § 3.400(o)(2)); or (3) if it shown that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities more than a year prior to the date the claim is filed, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).  See Harper v. Brown, 10 Vet. App. 125, 126 (1997). 

Thus, determining an appropriate effective date for a TDIU under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for a TDIU was received and, if possible, (2) when the criteria for a TDIU were met.  38 C.F.R. §§ 3.155, 3.400(o)(2). 

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r) (2011).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. § 3.1(p) (2011); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R. § 3.155(a) (2011). 

In Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001), the U.S. Court of Appeals for the Federal Circuit held that once a Veteran submits evidence of medical disability and additionally submits evidence of unemployability, VA must consider total rating for compensation based upon individual unemployability.  In Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), the U.S. Court of Appeals for Veterans Claims held that a request for TDIU is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to TDIU is based has already been found to be service connected, as part of a claim for increased compensation and that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total rating based on individual unemployability as a result of that disability is warranted. 

In March 2005, the Veteran submitted a claim for increased evaluation for a right knee disability, and subsequently in March 2005, submitted his application for a TDIU.  The record includes a March 2010 VA examination report in which the examiner noted that the Veteran has not worked since his surgery in October 2009 and opined that the Veteran was unable to work because of decreased range of motion and because of chronic pain in his right knee.    

The question arises as to whether the March 2005 informal claim for increased evaluation for the right knee disability is a claim for a TDIU.  

Consideration of TDIU is required once "a Veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability."  251 F.3d 1378, 1384 (Fed.Cir.2001).  In this case, the March 2005 informal claim for increased rating must be considered a claim for the highest rating possible for the Veteran's right knee disability.  See AB v. Brown, 6 Vet. App. 35 (1993) (A claimant is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum available benefit is awarded.).  Prior to March 20, 2006, however, there was no evidence of unemployability.

The Board notes that the Veteran was actually working prior to his surgery in October 2009.  On his application for a TDIU, however, the Veteran indicated that he became too disabled to work in January 2005 and noted that his earned income from Federal Express for the prior 12-month period was $15,083.97, that he worked 17.5 hours per week, and that his current monthly earned income was $1140.00.  A letter of verification of the Veteran's employment dated in March 2006 indicates that the Veteran had been employed by FedEx since August 1998, that his present position was Material Handler (classified as "Heavy Lifting"), that his salary was $14.30 per hour, and that he was guaranteed 17.5 hours per week.  The letter indicated that the Veteran requested no accommodation regarding disability and had lost no time from work due to disability.  The letter indicated that the Veteran's salary history revealed a total amount of $18,599.96 gross earnings during the previous year.

Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a) (2011). 

Although the regulations do not provide a definition of "substantially gainful employment," the VA Adjudication Procedure Manual defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09). 

Also, in Faust v. West, 13 Vet. App. 342 (2000), the United States Court of Appeals for Veterans Claims (Court) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a Veteran actually works and without regard to a Veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a Veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability. 

If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2011).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991). 

A high disability rating in itself is recognition that the impairment makes it difficult to obtain and keep employment; however, the question in a TDIU case is whether the Veteran is capable of performing the physical and mental acts required by employment and not whether the Veteran is, in fact, employed.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

The Veteran underwent VA examination in July 2007 at which time he reported that he worked as a Federal Express employee offloading trucks but that he had missed greater than 13 days of work in the prior 12-month period due to his knee.  In September 2007, the Veteran was still reporting that he worked with Federal Express loading boxes and was on his feet all day. 

In a statement received by VA in September 2007, the Veteran indicated that his employer in fear of legal action, offered the Veteran reasonable accommodation as required under the Americans with Disabilities Act.  

The claims file also includes a March 2006 Federal Express Inter-Office Memorandum which indicates that the Veteran was late for work 11 times during the prior 12-month period; that his attendance rate for the period March 1, 2005, to February 28, 2006, was satisfactory at 97.36 percent; and that his punctuality rate was unsatisfactory at 95.85 percent.  The file also contains Wage and Tax Statements for the calendar years 2005 and 2006 which indicate that the Veteran earned $15,083.97 from Federal Express in 2005 and $9,321.95 from Federal Express in 2006.  

The evidence prior to March 20, 2006, reflects that the Veteran's service-connected disabilities affected his ability to work.  The poverty level for one person in 2005 was $9,973 and in 2006 was $10,294.  See United States Census Bureau Poverty Thresholds 2005 and 2006.  Thus, the Veteran had earned income above the poverty level in 2005 and below the poverty level in 2006.  

As noted above, however, the Veteran indicated in his March 2006 application for a TDIU that his current monthly income was $1140.  Of record is an April 19, 2006, Federal Express Memorandum to the Veteran which noted that a review of his medical status indicated that he had reached maximum medical improvement and was incapable of performing the essential functions of his position as part-time Material Handler with or without reasonable accommodation and that Notice of his Permanent Restrictions of no lifting or pushing over 75 pounds was received on April 18, 2006.  The Veteran was provided with 90 calendar days to seek a position for which he met the minimum specifications and could perform the essential functions.  The Veteran was informed that if no position was found, his employment would be terminated.

Thus, it appears that prior to March 20, 2006, the Veteran had maintained substantially gainful employment.  The Veteran has not submitted evidence to the contrary.  A request for employment information in connection with the Veteran's claim indicates that the Veteran was placed on inactive status on April 19, 2006 and that he had earned $18,599.96 for 12-month period prior to April 19, 2006.

Although the Veteran had not provided VA with a monthly breakdown of his earned income, the Board can estimate that during the calendar year 2005, the Veteran's average earned income was $1257 per month.  In addition, during the period from April 2005 to April 2006, the Veteran's average earned income was $1550 per month, $300 more per month on average than during the 2005 calendar year.  

Thus, the record indicates that at the time the Veteran filed his claim for an increased evaluation for his right knee disability in March 2005 and his application for a TDIU in March 2006, he was gainfully employed.  In addition, it is not factually ascertainable that the Veteran was unable to secure or follow a substantially gainful occupation as a result of service-connected right knee disability for the 12-month period prior to the date his claim for increased evaluation for right knee disability was filed.  

As such, an effective date earlier than March 20, 2006, for the grant of a TDIU is not warranted.  

Clear and Unmistakeable Error

The Veteran has alleged CUE in the RO's December 13, 1999, rating decision which granted service connection for bilateral hearing loss and assigned an effective date of September 23, 1999, in an attempt to overcome the finality of that decision and obtain an earlier effective date for the grant of his service-connected bilateral hearing loss.  See 38 C.F.R. § 3.105 (2011).  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE. If the evidence establishes CUE, however, the prior decision will be reversed and amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision. 

In determining whether a prior determination involves CUE, the United States Court of Appeals of Veterans Claims (Court) has established a three-prong test.  The three prongs are (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc). 

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44   (1993), citing Russell, 3 Vet. App. at 313-14. 

The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991). 

The Board notes that the Veteran did not timely challenge the assigned effective date for the grant of service connection for bilateral hearing loss, and thus may not raise a freestanding claim arguing for an effective date earlier than September 23, 1999.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  It is proper, however, to seek an earlier effective date through an allegation of CUE, as CUE allegation may be made with respect to any aspect of a prior decision, including the assignment of an effective date.  38 U.S.C.A. § 5109A(a).  The Board finds that the Veteran's allegations are sufficiently clear and specific to require the Board to address the issue on the merits.  

The December 1999 rating decision granted service connection for bilateral hearing loss effective September 23, 1999, the date of claim for service connection.

Specifically, the Veteran alleges that the 

[d]ecision contradicted Title 38 regulation which defined actual date of receipt of claim for increase to be [December 1, 1976] date of VA letter, in accordance with Total 38 CFR section 3.155 Informal Claim and/or 38 CFR section 3.157 report of examination of hospitalization. . . . decision denied appellant exception to the general rule or date one year prior to receipt of claim for increase in accordance with, 38 USCA Section 5110(b)(2); 38 CFR Section 3.400(o)(2).  See, Harper v. Brown, 10 Vet. App. 125,126 (1997).

In September 2007, the Veteran argued that according to the Decision Review Office, the Veteran's August 19, 1976, claim did not request service connection for "hearing loss or tinnitus," yet the Decision Review office, in contradiction, stated, "A VA examination was performed on October 19, 1976, and your hearing was listed as normal and there was no mention of tinnitus," concluding that the Veteran had filed a claim for hearing loss.

As noted above, the Veteran's original application for compensation received in August 1976 included claims for a right knee condition and hemorrhoids.  In October 1976, the Veteran underwent VA examination.  A thorough examination was conducted at which time the Veteran's skin, lymphatic and hemic systems, head, face, neck, nose, sinuses, mouth, throat, ears, hearing, eyes, cardiovascular system, respiratory system, digestive system, hernia, genitor-urinary system, musculo-skeletal system, endocrine system, and nervous system were all evaluated.  

To the extent that the Veteran contends that the October 1976 VA examination report is actually a claim of service connection for bilateral hearing loss, he is incorrect.  

Under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears  v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  

The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.  Thus, records showing no hearing loss in a VA examination cannot constitute a claim for service connection.  It was not until December 14, 1992, that VA received any correspondence from the Veteran which mentions a hearing loss disability.  

To the extent that the Veteran's statements can be construed as alleging that a claim for hearing loss remained pending and unadjudicated since December 14, 1992, the Veteran was notified by letter dated March 24, 1993, that his claim for service connection for bilateral hearing loss was denied.  The letter indicated that before final action could be taken, a completed VA Form 21-4142 or medical record of his treatment for the condition was needed.  The letter indicated that this evidence had been requested in a letter dated January 7, 1993, but that the records did not show that VA had received this evidence.  The letter advised the Veteran that he could submit the requested evidence at any time but that if the evidence was not received before January 7, 1994, benefits (if entitlement was established) could not be pain for any period prior to the date it is received.  The March 24, 1993, letter was mailed to the Veteran's address of record at that time as well as to his representative at that time.  In addition, enclosed with the March 24, 1993, letter was a VA Form 4107, which notified the Veteran that he could either appeal to the Board by telling the RO that he disagrees with its decision or provide the RO with evidence that is not already on file that may lead to a change in the decision. 

On September 23, 1999, the Veteran submitted an informal claim for service connection for bilateral hearing loss and included a July 1999 private medical record showing possible bilateral hearing loss.

A finally adjudicated claim is a claim which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1992).  Thus, the March 1993 decision is final.  

The Veteran's application to reopen his claim of service connection for bilateral hearing loss was received on September 23, 1999.  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In this case, new and material evidence showing a possible hearing loss disability was received on September 23, 1999.  

For reopened claims, the effective date is the date of receipt of the new claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(2), (r).  Thus, in this case, September 23, 1999, was the earliest possible effective date for the grant of service connection.

In summary, a claim for service connection for bilateral hearing loss was not raised until December 1992.  In March 1993, service connection for bilateral hearing loss was denied.  The Veteran did not appeal this decision.  An application to reopen was received by VA on September 23, 1999.  

The Board is sympathetic to the Veteran's claim in that there is persuasive evidence of record establishing that his bilateral hearing loss had its onset in service, as has been recognized by the RO's award of service connection.  Nevertheless, the Board must conclude that the Veteran has failed to establish that CUE occurred in the December 1999 rating decision.  

The Veteran has not shown that the correct facts, as they were known at the time, were not before the adjudicator or that the statutory/regulatory provisions extant at that time were not correctly applied.  Thus, the December 1999 rating decision which assigned the September 23, 1999, effective date for the grant of service connection for bilateral hearing loss does not contain CUE.


ORDER

Entitlement to an effective date earlier than March 20, 2006, for the grant of a TDIU is denied.

CUE does not exist in a December 13, 1999, rating decision that assigned an effective date of September 23, 1999, for the award of service connection for bilateral hearing loss. 


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  Moreover, the Court further held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.  

The issues of increased evaluations for right knee chondro-fragment excision and degenerative joint disease were remanded by the Board in December 2008.  The Board specifically directed  

The RO should contact the Veteran and request that he identify the names, addresses and approximate dates of treatment for all health care providers, VA and private who may possess additional records pertinent to the claims remaining on appeal.  With any necessary authorization from the Veteran, the RO should attempt to obtain and associate with the claims files any medical records identified by him which have not been secured previously. 

This was not done.  Further development is, therefore, needed in light of this Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his right knee disabilities that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.  

2.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


